No. 358A16                                                      TENTH DISTRICT


                   SUPREME COURT OF NORTH CAROLINA
                                 ****************
IN RE SOUTHEASTERN EYE CENTER –                )
PENDING MATTERS                                )
________________________________________       )          Wake County
                                               )
IN RE SOUTHEASTERN EYE CENTER –                )
JUDGMENTS                                      )


                                 ****************
                                      ORDER

      Appellants have failed to demonstrate grounds for appellate review under

N.C.G.S. 7A-27(a)(3) (2017). The appeals in this matter are therefore dismissed.

      By order of the Court in Conference, this the 1st day of March, 2018.



                                                                        s/Morgan, J.
                                                                       For the Court


       WITNESS my hand and the seal of the Supreme Court of North Carolina, this
the 1st day of March, 2018.




                                                               s/Amy L. Funderburk

                                                            AMY L. FUNDERBURK
                                                        Clerk of the Supreme Court